Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 8, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146033                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  _________________________________________                                                         Bridget M. McCormack,
                                                                                                                      Justices
  In re FORFEITURE OF BAIL BOND.
  _________________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 146033
                                                                    COA: 305004
                                                                    Wayne CC: 07-020056-FC
  COREY DESHAWN GASTON,
           Defendant,
  and
  YOU WALK BAIL BOND AGENCY,
           Surety-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 13, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether a court’s failure to comply with the 7-day notice provision of
  MCL 765.28 bars forfeiture of a bail bond posted by a surety; and (2) whether In re
  Forfeiture of Bail Bond, 276 Mich App 482 (2007), holding that the 7-day notice
  provision is directory rather than mandatory, was correctly decided.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 8, 2013                    _________________________________________
           p0205                                                               Clerk